Title: William Plumer to Thomas Jefferson, 30 December 1814
From: Plumer, William
To: Jefferson, Thomas


          Sir Epping (N.H.)  December 30. 1814
          Having been sometime engaged in writing the history of the United States, & the biography of some of its most eminent citizens; & knowing, from the acquaintance I had with you at Washington during the five years I was a member of the Senate, of your extensive knowledge of historical facts not only relating to this country but of the world in general, I am induced to take the liberty of enquiring, whether in the course of your reading you recollect of any country, or even considerable island, that at the time when it was first discovered was uninhabited by human beings? This appears to me an enquiry of some importance as connected with the history of the Indians of our own country. I have recently received President Adams’s answer to the same enquiry, which is in the negative.
          I have recently met with some extracts from a work, entitled “A summary view of the rights of British America—by Th: Jefferson, 1774—” but the pamphlet itself I have not been able to obtain. If should you 
                  have a spare copy on hand, will you have the goodness to transmit me one under your frank?
                  
               
          I have obtained the first volume of Henning’s Virginia statutes at large up to 1660; did he continue the work, & of how many volumes does it consist? A knowledge of the laws of the several States appears to me essentially necessary to a full history of the nation. A history written without a thorough knowledge of the laws & customs of a people, cannot develope their character, or explain their conduct on many important transactions.
          I have written the three first chapters of a my history; & hope in the course of the next year to have the first volume ready for the press. I shall not however be in haste to publish it; as I wish to render it as perfect as I am able. Any communication relating to my undertaking will be gratefully acknowledged.
          The united & unremitted opposition of the Congregational & presbyterian clergy of New England, to all the leading measures of the general government, induced me to examine their conduct. In doing this I endeavored to meet & answer them upon their own principles. The result of this examination was first published in one of our most respectable republican journals, & since has been reprinted. Will you do me the favor to accept on of one of the pamphlets herewith enclosed.
          We are in the eastern States threatened with insurrection & rebellion by the Hartford convention now in session. It portends much evil & no good to our country; but I trust will terminate in fumo. A great portion of the people contemn them—yet an enemy despised may prove formiab formidable. Their object is dismemberment—which will injure the south, but ruin the north: Your flour, rice, tobacco & cotton are necessary to us—without them our commerce cannot subsist.
          I am with sentiments of much respect & esteem,
          Sir, Your most obedient humble servantWilliam Plumer
         